 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NORMAN JOHN CRAIG,                                No. 2:18-cv-3044 WBS AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JOHN D. AGOSTINI, et al.,
15                       Defendants.
16

17          Plaintiff, an El Dorado County Jail inmate proceeding pro se, has filed a civil rights

18   complaint pursuant to 42 U.S.C. § 1983, and a request for leave to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915. There are two problems with the in forma pauperis application.

20   First, the Certificate portion of the form – which must be completed by an authorized official at

21   plaintiff’s place of incarceration – has not been filled out. Second, plaintiff has not submitted a

22   certified copy of his prison trust account statement for the six-month period immediately

23   preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the

24   opportunity to submit a fully completed in forma pauperis application and a certified copy of his

25   trust account statement for the relevant period.

26   ////

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff shall, within thirty days after the filing date of this order, submit to the court:
 3                  a. A completed application in support of his request to proceed in forma pauperis,
 4   on the form provided herewith by the Clerk of Court, that includes completion of the Certificate
 5   portion of the affidavit by an authorized official at plaintiff’s place of incarceration; and
 6                  b. A certified copy of plaintiff’s jail trust account statement for the six-month
 7   period immediately preceding the filing of his complaint.
 8          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 9   Forma Pauperis By a Prisoner.
10          3. Failure to comply with this order will result in a recommendation that this action be
11   dismissed without prejudice.
12   DATED: December 19, 2018
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
